COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION TO REINSTATE

Appellate case name:          Texas Department of Public Safety v. Anita Johnson and
                              Tameki Taylor

Appellate case number:        01-20-00397-CV

Trial court case number:      2017-76040

Trial court:                  113th District Court of Harris County

       On June 3, 2021, we granted Appellees’ motion to abate this appeal for 180 days to
allow them to find new counsel following the death of their attorney, Jeffrey W. Gillespie.
On December 7, 2021, attorney Thomas Burton filed an Appearance of Counsel on behalf
of both Appellees. Appellant has now filed an Unopposed Motion to Reinstate the Appeal.
       Appellant’s Motion to Reinstate the Appeal is granted and the appeal is reinstated
on this Court’s active docket.
       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                   Acting individually      Acting for the Court


Date: January 13, 2022